Citation Nr: 1601329	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-06 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record suggests that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA). In this regard, a May 2008 compensation worksheet indicates, under a SSA information tab, that he had a denied claim and was referred to state for SSI disability payments.  In addition, the Veteran's ex-wife indicated in an August 2009 statement that the Veteran had claims pending with SSA.  However, it does not appear that any attempt has been made to obtain a copy of any SSA decision to grant or deny benefits or the records upon which such a decision was based.  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should obtain and associate such records with the Veteran's claims file.

Moreover, in the same August 2009 statement, the Veteran's ex-wife indicated that he also had a workman's compensation claim pending.  Treatment records further show that the Veteran injured his neck and back as a result of a work accident.  Indeed, the May 2012 VA examiner noted that the Veteran had workman's compensation injuries involving his spine.  Therefore, the AOJ should also attempt to obtain any workman's compensation records.

In remanding this case, the Board notes that VA is required to make reasonable efforts to obtain all relevant records, including private records and former employers, which the Veteran adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  A claimant is required to cooperate fully with VA's efforts and provide adequate information to authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159(c)(1).  The Board notes that the "duty to assist is not always a one-way street."  A veteran is expected to cooperate in the efforts to adjudicate the claim, and the failure to do so would subject him or her to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should attempt to obtain any records pertaining to the Veteran's claims for workers' compensation benefits (noted in VA treatment records and VA examination reports). 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

